         

Exhibit 10.2
HORSEHEAD CORPORATION
Second Amendment to Employment Agreement
Robert Scherich
Dated: June 22, 2009
     WHEREAS, Horsehead Corporation (the “Company”), and Robert Scherich
(“Employee”), entered into an employment agreement on November 30, 2006 (as
amended, including without limitation pursuant to that First Amendment to
Employment Agreement, dated December 24, 2008, the “Agreement”); and
     WHEREAS, the Company and Employee now wish to amend the Agreement to
clarify certain details with respect to Base Salary and severance matters in
accordance with the provisions of Section 21 of the Agreement.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.
     FIRST: The first sentence of Section 3(a) of the Agreement is hereby
amended and restated in its entirety to read as follows.
     “During the Employment Period, Employee’s base salary shall be $262,500 per
annum (as the same may be adjusted from time to time by the Board in its sole
discretion, the “Base Salary”).
     SECOND: Except as specifically modified herein, the Agreement shall remain
in full force and effect in accordance with all of the terms and conditions
thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreement as of the date first written above.

            HORSEHEAD CORPORATION
      By:   /s/ James M. Hensler         Name:   James M. Hensler       
Title:   President and Chief Executive Officer     

            EMPLOYEE
      /s/ Robert Scherich       Robert Scherich         

2